           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

BRANDON DAVIS                                             PLAINTIFF

v.                        No. 5:18-cv-209-DPM

EDWARD ADAMS, Captain,
Dub Brassell Detention Center                          DEFENDANT

                                ORDER
     Davis hasn't updated his address; his mail is still being returned
undelivered. NQ 28 & NQ 29. His remaining claims will therefore be
dismissed without prejudice. The recommendation, NQ 26, is declined
without prejudice as moot.      An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge
